54 F.3d 773NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Donald Carl HUNT, Plaintiff-Appellant,v.Buddy MCKINNEY;  J.A. Norman;  R.W. McKinney;  David Rankin;Gary Gold, Defendants-Appellees.
No. 94-7198.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 22, 1995.

Donald Carl Hunt, appellant pro se.  Grady Michael Barnhill, Womble, Carlyle, Sandridge & Rice, Charlotte, NC, for appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Hunt v. McKinney No. CA-93-47-4 (W.D.N.C. Sept. 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED